DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (United States Patent Application Publication US 2018/0356926 A1), hereinafter referenced as Park, in view of Kim et al. (United States Patent Application Publication US 2018/0032248 A1), hereinafter referenced as Kim.
Regarding Claim 1, Park discloses “A touch feedback device” (Figure 1 and Paragraph [0033] (Notice that a device accepting a touch on touch screen panel 200 and providing feedback via a piezoelectric vibration member 300 is provided.)), “comprising: a touch element comprising a frame” (Figure 1, Item 100 ‘frame’ (Notice that a touch element comprising a frame 100 is provided.)), “and a touch screen connected to the frame” (Figure 1, Items 100 and 200 ‘touch screen panel’ (Notice that touch screen panel is provide connected to frame 100 (most clearly shown in Figure 2.)), “a piezoelectric vibrator connected to the touch element and configured to drive the touch screen to vibrate” (Figure 3 (a) (Notice that a piezoelectric vibrator 300 is connected to touch element 100 to vibrate touch screen 200 (Paragraph [0034], Lines 33 – 36).)), “a pressure detector connected to the touch element and configured to detect a touch pressure applied on the touch screen” (Paragraph [0034], Lines 1 – 18 (Notice that touch pressure is detected via touch screen panel which his connected to the touch element frame 100 via adhesive or the like provided between the touch screen 200 and touch element frame 100.)),  “and a [controller] connected to the piezoelectric vibrator and the pressure detector, respectively” (Paragraph [0034], Lines 33 – 36 (Notice that sensed touch via a sensor triggers the controller to drive a connected piezoelectric vibrator 300.)), “wherein the [controller] is configured to obtain the touch pressure detected by the pressure detector” (Paragraph [0034], Lines 15 – 18 and 33 – 36 (Notice that the controller is configured to obtain the presence of touch pressure via pressure detection of touch screen panel 200.)), “and to drive the piezoelectric vibrator to drive the touch screen to generate a corresponding degree of vibration according to a magnitude of the detected touch pressure” (Paragraph [0034], Lines 33 – 36 (Notice that the control drives the piezoelectric vibrator 300 to generate a corresponding degree of vibration according to an absolute magnitude (i.e. either pressure or no pressure) of the detected touch pressure.)). However, Park fails to explicitly disclose a “processor”.
In a similar field of endeavor, Kim teaches a processor 550 that can perform the role of a touch controller 525 (Paragraph [0114]) and the processor 500 can provide control commands to provide haptic feedback via a haptic actuator 530 in response to various touch inputs (Paragraph [0115]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “processor” because one having ordinary skill in the art would want to consolidate overall device control.
Regarding Claim 2, Park and Kim, the combination of hereinafter referenced as PK, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Park discloses “wherein the frame comprises a bottom plate defining an accommodation groove and a support bracket provided in the accommodation groove” (Figure 1, Item 110 ‘stepped end portion’ and portion in which 300 is disposed (Notice that frame 100 provides a bottom plate 110 that defines an accommodation groove where 300 is disposed and provides a supporting bracket ledge where touch screen 200 is to be disposed.)), “the touch screen is connected to the support bracket” (Figure 3(b) and Paragraph [0034], Lines 63 – 81 (Notice that touch screen 200 is connected to supporting bracket ledge of 110 via protrusion parts 210.)), “and the piezoelectric vibrator is provided in the accommodation groove” (Figures 3(a) and 1 (Notice that piezoelectric vibrator 300 is provided in the accommodation groove where 300 is disposed.)).
Regarding Claim 4, PK disclose/ teach everything claimed as applied above (See Claim 2). In addition, Park discloses “wherein the piezoelectric vibrator is provided between a sidewall of the accommodation groove and an outer circumferential wall of the touch screen” (Figure 3 (a) (Notice that piezoelectric vibrator 300 is sandwiched between a sidewall of frame 100 at the accommodation groove and an outer circumferential wall of the touch screen 200.)), “the piezoelectric vibrator is configured to drive the touch screen to vibrate in a horizontal direction” (Paragraph [0035], Lines 43 – 47 ‘horizontal direction’).
Regarding Claim 5, PK disclose/ teach everything claimed as applied above (See Claim 2). In addition, Park discloses “wherein the piezoelectric vibrator is provided between a sidewall of the accommodation groove and an outer circumferential wall of the touch bracket” (Figure 1 (Notice that piezoelectric vibrator 300 is between a sidewall of frame 100 (i.e. portion close to dashed lines coming from item 300) at the accommodation groove and an outer circumferential wall of the supporting bracket ledge (i.e. outer wall of 100 in the accommodation groove.)), “the piezoelectric vibrator is configured to drive the touch screen to vibrate in a horizontal direction” (Paragraph [0035], Lines 43 – 47 ‘horizontal direction’).
Regarding Claim 6, PK disclose/ teach everything claimed as applied above (See Claim 5). In addition, Park discloses “wherein the sidewall of the accommodation groove comprises a first sidewall and a second sidewall that are opposite to each other” (Figure 1 (Notice that side wall of the accommodation grove comprises a first sidewall (i.e. first rectangular portion that has a rightmost edge collinear with a first dashed line closest to reference numeral 110 in Figure 1) and a second sidewall (i.e. rectangular portion (although hidden in view of Figures 1) that is opposite the first described sidewall and shares and edge with a dashed line that is closest to said first dashed line.)), “further comprises a third sidewall and a fourth sidewall that are opposite to each other” (Figure 1 (Notice that between the first and second sidewall surfaces described above, there is a third sidewall lip that is in the plane of the top of item 110 and a forth sidewall that is adjacent and opposite the lip and in a plane parallel to the back surface of item 300 shown above it.)), “the first sidewall is configured to connect an end of the third sidewall and the fourth sidewall, the second sidewall is configured to connect the other end of the third sidewall and the fourth sidewall” (Figure 1 (Notice that the third and fourth sidewall as described above are sandwiched between the first and second sidewall as described above to be connected as claimed.)), “and the piezoelectric vibrator is provided on the first sidewall and the second sidewall” (Figure 1 (Notice that when piezoelectric vibrator 300 follows the dashed lines as referenced above to assemble, it is provided on the first and second sidewall as described above.)).
Regarding Claim 14, PK disclose/ each everything claimed as applied above (See Claim 1). Specifically, PK disclose/teach “the feedback device according to claim 1” (See Claim 1 above). In addition, Park discloses such a device provided in “[a]n intelligent terminal” (Paragraph [0032], Lines 19 – 21 ‘tablet’ or ‘smartphone’), and “comprising: a terminal body’ (Figure 2 (Notice the assembled terminal body.)).
Regarding Claim 15, PK disclose/ each everything claimed as applied above (See Claim 1). Specifically, PK disclose/teach “the feedback device according to claim 1” (See Claim 1 above). In addition, Park discloses such a device provided in “[a] vehicle” (Paragraph [0032], Lines 21 ‘vehicle’), and “a central control dashboard (Paragraph [0032], Lines 22 – 25 ‘center fascia’).


Allowable Subject Matter
Claims 3 and 7 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It has been shown in the prior art of record to provide for the limitations of Claim 2 from which Claim 3 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 3 in combination with those of Claim 2.
Also, it has been shown in the prior art of record to provide for the limitations of Claim 6 from which Claim 7 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 7 in combination with those of Claim 6. In addition, the subject matter of Claims 8 – 9 is dependent upon the combined subject matter of Claims 6 and 7.
Furthermore, it has been shown in the prior art of record to provide for the limitations of Claim 4 from which Claim 10 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 20 in combination with those of Claim 4. Additionally, the subject matter of Claims 11 - 13 is dependent upon the combined subject matter of Claims 4 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                             May 07, 2022